t c memo united_states tax_court michael w rehtorik et al petitioners v commissioner of internal revenue respondent docket nos filed date david m garvin for petitioner michael w rehtorik james p dawson and eli j dicker for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners’ joint federal income taxes and additions to tax for and and deficiencies in petitioner michael w cases of the following petitioners are consolidated herewith michael w and barbara b rehtorik docket no and michael w rehtorik docket no rehtorik’s petitioner’s individual federal income taxes and additions to tax for and as follows michael w and barbara b rehtorik year deficiency dollar_figure big_number additions to tax sec_6653 b sec sec dollar_figure big_number dollar_figure big_number percent of interest due on amount of deficiency attributable to fraud michael w rehtorik year deficiency dollar_figure year additions to tax sec sec sec deficiency a a a a b dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6653 sec sec_6661 b b percent of interest due on amount of deficiency attributable to negligence percent of interest due on amount of deficiency attributable to fraud unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement the primary issues for decision in these consolidated cases are whether petitioner is liable for the fraud and other additions to tax for and and whether petitioner is entitled for to deduct dollar_figure in interest_expenses and for dollar_figure in legal expenses all issues relating to barbara b rehtorik have been settled findings_of_fact some of the facts have been stipulated and are so found in petitioner as sole shareholder incorporated government securities corp gsc as a florida corporation until date petitioner was president of gsc in petitioner incorporated government securities group of america gsc america as a florida corporation and as the parent holding_company of gsc petitioner was sole shareholder and president of gsc america gsc was engaged as a broker dealer in the purchase and sale for and to investors of government-backed securities such as government national mortgage association and federal_national_mortgage_association mortgage-backed_securities and u s government zero coupon bonds separately from gsc’s above brokerage activities on behalf of investors gsc solicited funds from a limited number of individual investors to be invested on behalf of gsc by petitioner and by oscar f gomez gomez vice president and gsc was originally incorporated under the name of the federal government securities corp fgsc in fgsc changed its name to gsc to comply with federal_law director of gsc these funds were referred to in the relevant written materials as managed accounts funds received from investors as managed accounts managed account funds were to be invested in various securities to be selected by and at the discretion of gsc of petitioner and of gomez and apparently were not limited to government-backed securities managed account funds had the characteristics of loans from the investors to gsc receipt of managed account funds was documented by written agreements that were signed by the individual investors and on behalf of gsc by petitioner and gomez the written agreements reflected total funds invested a fixed term for repayment to individual investors of the funds invested and a stated_interest rate interest was due monthly under each managed account investment agreement at the end of a stated fixed term the term of each managed account investment would be automatically renewed unless the investor gave days’ notice of cancellation upon cancellation the principal_amount of the investor’s managed account funds was to be repaid with any interest due investors expected to be repaid the total principal_amount invested in managed accounts repayments of principal on some occasions were made and payments of interest on many occasions were made most of the principal repayments and much of the interest payments that were due managed account investors however were not paid_by gsc by petitioner or by gomez as explained below the total principal of all managed account funds that was not repaid by gsc by petitioner or by gomez was repaid to the investors pursuant to the securities investor protection act of sipa federal legislation that protects investor funds when security brokerage companies are liquidated petitioner and gomez apparently maintained records relating to the managed account funds gsc’s internal accounting office however did not maintain records of the managed account funds and gsc’s general sales force apparently did not market or sell managed account investments and apparently did not know of the existence of the managed accounts the evidence in the record does not reflect the exact amount of managed account funds that were received from investors the following schedule reflects gomez’ estimate of total managed account funds that petitioner and gomez received on behalf of gsc for the years in issue year gomez’ estimate of total managed account funds received dollar_figure to big_number big_number to big_number big_number to big_number some managed account funds received from investors were deposited into gsc’s corporate bank accounts for use in purchasing government-backed securities that gsc in turn would resell to investors in the normal course of gsc’s retail securities business some managed account funds along with other funds such as petitioners’ substantial salary income were deposited into bank accounts in petitioner’s name from which accounts funds were used by petitioner for business_expenses and investments relating to gsc and also for personal purposes the following schedule reflects for the years in issue managed account funds that were deposited into gsc’s corporate bank accounts our estimate based on the evidence before us of managed account funds that were deposited into bank accounts in petitioner’s name and total deposits into bank accounts in petitioner’s name managed account funds deposited into total deposits year bank accounts in petitioner’s name gsc’s bank accounts into bank accounts in petitioner’s name dollar_figureo dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number total dollar_figure dollar_figure dollar_figure at the end of petitioner hired a new accounting firm to perform for a yearend audit of gsc’s books_and_records this accounting firm determined that gsc’s books_and_records were not complete in upon verifying through yet another accounting firm serious errors and omissions in gsc’s books_and_records and on advice of gsc’s corporate counsel petitioner notified the u s securities_and_exchange_commission sec of gsc’s accounting problems and the sec commenced an investigation of gsc the record does not indicate that the sec investigation established anything illegal about gsc’s or petitioner’s use or management of managed account funds gomez however was subsequently prosecuted and pleaded guilty to making certain false representations in connection with the solicitation of managed account funds the sec investigation did conclude that gsc's financial situation was not healthy on date either voluntarily or at the insistence of the securities investor protection corp sipc a nonprofit corporation created by sipa gsc entered into a liquidation proceeding under sipa in the u s bankruptcy court for the southern district of florida in that proceeding a trustee sipc trustee was appointed to liquidate gsc as part of that liquidation proceeding managed account investors submitted to the sipc trustee claims for repayment of managed account funds also in that proceeding the sipc trustee sought damages against petitioner and gomez personally on behalf of managed account investors seeking to recover the principal_amount of outstanding managed account funds of these investors plus interest costs and other damages in petitioner hired and paid an attorney dollar_figure in legal fees to represent him in gsc's liquidation proceeding and against the claim for damages on date in gsc's liquidation proceeding petitioner and gomez signed consent judgments agreeing to pay dollar_figure and dollar_figure in damages with interest respectively to the sipc trustee for repayment to managed account investors the evidence in this case does not reflect how much if any of the above damages were actually paid_by petitioner and gomez as indicated however the sipc trustee did repay the principal_amount of the managed account funds owed to of the managed account investors use of managed account funds deposited into bank accounts in petitioner’s name from through with funds deposited into bank accounts in his name including managed account funds petitioner paid certain gsc business_expenses for example in gsc entered into certain investment hedge transactions to offset risks associated with gsc’s purchase and subsequent holding of mortgage-backed_securities for sale to gsc customers petitioner made all decisions relating to hedge transactions entered into on behalf of gsc and petitioner purchased securities with funds withdrawn from the bank accounts in his name for the above purpose of hedging gsc’s investment risks from through petitioner also made certain repayments to investors of principal and payments of interest with respect to managed account funds and petitioner used funds withdrawn from the bank accounts in his name for such repayments of principal and payments of interest also in with funds withdrawn from the bank accounts in his name petitioner purchased for and in the name of gsc dollar_figure in gold krugerrands which krugerrands were later sold at a profit that gsc received on date after having received dollar_figure from a new managed account investor and after depositing such dollar_figure into one of the bank accounts in his name petitioner purchased with funds withdrawn from the same bank account into which the dollar_figure had been deposited a cashier’s check for dollar_figure that was endorsed over to gsc america this dollar_figure was then transferred from gsc america to gsc and was apparently used for gsc’s expenses and investments the following schedule reflects and where necessary estimates for each year the amount of gsc’s expenses that were paid with funds withdrawn from the bank accounts in petitioner’s name including funds used to participate in hedge transactions funds used to pay principal and interest to managed account investors funds used to purchase gold krugerrands and the dollar_figure that in february of petitioner received from a managed account investor and then transferred through gsc america to gsc purpose hedge transactions payments of principal and interest on managed account funds purchase of krugerrands dollar_figure transfer years in issue dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number big_number total dollar_figure dollar_figure dollar_figure tax returns the following schedule reflects the date filed timeliness gross_income reported and filing_status relating to each of petitioner’s federal_income_tax returns for through return date filed filed reported filing_status gross_income dollar_figure timely untimely dollar_figure untimely dollar_figure untimely dollar_figure married_filing_jointly married_filing_jointly married_filing_separately married_filing_separately the above gross_income reported on the tax returns for each year consisted primarily of petitioner’s salary income from gsc and barbara b rehtorik’s salary income from her employment as manager of a retail clothing store petitioners did not include as income on their and joint federal_income_tax returns and petitioner did not include as income on his individual federal_income_tax return any managed account funds deposited into the bank accounts in petitioner’s name on his individual federal_income_tax return petitioner claimed dollar_figure as an interest_expense_deduction relating to a home mortgage on his individual federal_income_tax return petitioner claimed dollar_figure as an ordinary business_expense deduction for legal fees relating to the claim against him for damages in the gsc liquidation proceeding petitioner attached to his federal_income_tax return a disclosure statement reflecting tax_advice that petitioner had received from his tax accountant that the dollar_figure in managed account funds reflected in the consent judgment against petitioner in gsc’s liquidation proceeding should not be treated as income to petitioner but as loans that gsc and petitioner intended to repay to managed account investors respondent’s audit on audit using total deposits made into the bank accounts in petitioner’s name including deposits of managed account funds of dollar_figure dollar_figure and dollar_figure for and respectively respondent determined that petitioner received and was taxable on managed account funds in the following amounts year unreported income dollar_figure big_number big_number at trial and in her briefs respondent has made revisions to the above determination of unreported income as reflected below year respondent's revised determination of petitioner’s unreported income dollar_figure big_number big_number total dollar_figure for and respondent did not allow as business_expenses or otherwise give petitioner credit against any of the bank_deposits that respondent treated as unreported taxable_income to petitioner any of the investments by petitioner in hedge transactions repayments of principal and interest to managed account investors transfers to gsc or other_amounts that petitioner paid on behalf of gsc on date respondent’s notice_of_deficiency for was mailed to petitioner in which notice dollar_figure of claimed interest_expenses was disallowed on date respondent’s notices of deficiency for and were mailed to petitioner in the notice for dollar_figure of claimed legal expenses was disallowed in respondent’s notice_of_deficiency for and respondent also determined that the underpayments of tax were due to fraud without which respondent’s assessment of deficiencies for and would be barred by the period of limitations under sec_6501 for respondent also determined that the underpayment was due to fraud or in the alternative negligence further for respondent determined additions to tax for substantial_understatement and failure to timely file fraud for and opinion respondent bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b 781_f2d_1566 11th cir affg tcmemo_1985_63 102_tc_632 to establish fraud respondent must prove for each year that a taxpayer’s federal_income_tax return as filed reflected an underpayment_of_tax and that some part of the underpayment was due to fraudulent intent sec_7454 rule b clayton v commissioner supra pincite 91_tc_874 56_tc_213 funds received by a taxpayer through misappropriation or embezzlement constitute taxable_income to the taxpayer 366_us_213 funds received as loans however are not properly treated as taxable_income james v united_states supra pincite if there exists between a taxpayer who receives funds and the provider of funds a good-faith expectation that the funds are to be repaid and an obligation to do so the funds in the hands of the taxpayer will be treated as nontaxable loan proceeds see 3_f3d_625 2d cir affg tcmemo_1992_478 funds received by a taxpayer as an agent or conduit of a corporation are not treated as taxable_income see 208_f2d_430 6th cir affg in part revg in part and remanding a memorandum opinion of this court ishijima v commissioner tcmemo_1994_ with regard to fraudulent intent respondent must prove that petitioner intended to evade taxes by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes clayton v commissioner supra pincite 94_tc_654 81_tc_640 fraud may be proven by circumstantial evidence because direct evidence of fraud is generally not available clayton v commissioner supra pincite 80_tc_1111 as indicated respondent argues that all managed account funds deposited into bank accounts in petitioner’s name during the years in issue should be treated as unreported taxable_income to petitioner respondent argues that by depositing managed account funds into bank accounts in his name petitioner misappropriated managed account funds from either the managed account investors from gsc or from both petitioner argues that managed account funds deposited into bank accounts in his name constituted loans from managed account investors to gsc that petitioner did not misappropriate any managed account funds either directly or through gsc and that petitioner used managed account funds deposited into bank accounts in his name as an agent for gsc and to pay expenses and to make purchases of securities on behalf of gsc the evidence before us establishes that from the standpoint of managed account investors and gsc managed account funds transferred by investors to gsc to petitioner and to gomez were regarded as funds loaned from the investors to gsc managed account investors signed written agreements with gsc that provided for repayment of principal and interest and managed account investors did expect to be repaid all managed account funds and interest thereon the fact that some officers and employees of gsc did not know of the managed account funds does not eliminate gsc’s obligation as agreed to by petitioner and by gomez as senior officers of gsc with regard thereto petitioner deposited managed account funds into gsc’s bank accounts and into bank accounts in his name those funds including those deposited into bank accounts in petitioner’s name were in large part used for the benefit of gsc managed account funds deposited into bank accounts in petitioner’s name were used by petitioner to pay principal and interest owed to managed account investors to pay various business_expenses of gsc and to purchase securities for gsc that represented hedge transactions as indicated for and petitioner deposited dollar_figure dollar_figure and dollar_figure respectively in managed account funds into bank accounts in his name the evidence establishes that for and petitioner withdrew at least dollar_figure dollar_figure and dollar_figure respectively from the same bank accounts and used these funds for gsc’s benefit with regard to the balance of managed account funds that petitioner deposited into bank accounts in his name which the evidence does not establish that petitioner used for gsc’s benefit respondent has not established by clear_and_convincing evidence that petitioner was not holding these funds as loans and as an agent for gsc nor has respondent established by clear_and_convincing evidence that petitioner misappropriated these funds for his personal_use as indicated the record does not establish that petitioner used any managed accounts funds that were deposited into the bank accounts in his name for personal purposes there is no evidence that such funds were used by petitioner to take vacations purchase extravagant items or entertain himself or others we note that petitioners reported on their tax returns significant salary income for the years in issue and the evidence establishes that much of this salary income was deposited into the bank accounts in petitioner’s name and that the amount of petitioners’ salary deposits appears to have been sufficient to support petitioners’ lifestyle based on the evidence before us and for purposes of our decision as to petitioner’s liability for the fraud additions to tax on which respondent has the burden_of_proof by clear_and_convincing evidence we conclude that respondent has not established that petitioner was not an agent for gsc in his receipt of managed account funds nor that petitioner embezzled or misappropriated for his personal_use any managed account funds during and accordingly for purposes of the fraud additions to tax we conclude that managed account funds deposited into the bank accounts in petitioner’s name should not be treated as taxable_income to petitioner for and because respondent has not established by clear_and_convincing evidence that petitioner underreported his income one of the required elements of the fraud addition_to_tax is not present in particular for and because respondent has failed to prove fraud the assessment of any_tax deficiency and additions to tax for those years is barred by the statute_of_limitations sec_6501 c unreported income for for in spite of our conclusion that fraud has not been established respondent’s assessment of a tax_deficiency would not be barred by the 3-year period of limitation under sec_6501 and we must decide whether petitioner should be charged with dollar_figure in unreported income relating to the managed account funds deposited into the bank accounts in his name on this issue for this year petitioner has the burden_of_proof by a preponderance_of_the_evidence rule a we note that respondent has not raised the 6-year period of limitations under sec_6501 for and because respondent failed to raise the 6-year period of limitations in pleading amended pleading or briefs we shall not consider its application see 86_tc_980 n affd without published opinion per curiam 812_f2d_1401 4th cir 64_tc_989 respondent determined that dollar_figure in managed account funds was deposited into bank accounts in petitioner’s name on the evidence we have found that the correct amount of managed account funds deposited into bank accounts in petitioner’s name was dollar_figure as indicated funds received by a taxpayer through misappropriation or embezzlement are to be treated as taxable_income 366_us_213 funds received as loans however are not to be treated as taxable_income see collins v commissioner f 3d pincite respondent determined that for the total managed account funds deposited into the bank accounts in petitioner’s name should be treated as income to petitioner not as loan funds invested by managed account investors that had to be repaid nor as loans from gsc to petitioner respondent argues that petitioner misappropriated the managed account funds deposited into the bank accounts in his name from either gsc or from managed account investors petitioner argues that all managed account funds including those deposited into the bank accounts in his name constituted loans and were not misappropriated by him from gsc or from managed account investors petitioner argues that these funds were used and were intended to be used by him to pay expenses and to make purchases of securities for and on behalf of gsc and to make repayments of principal and interest to managed account investors during with funds from the bank accounts in his name petitioner paid dollar_figure for gsc’s benefit of which dollar_figure was paid for principal and interest on managed accounts and dollar_figure was paid for gold krugerrands also during and with funds from the same bank accounts petitioner transferred dollar_figure to gsc america and then to gsc and this dollar_figure was apparently used for gsc’s expenses and investments with regard to this total dollar_figure of managed account funds deposited into the bank accounts in petitioner’s name in petitioner has met his burden_of_proof and has established that such funds were not misappropriated by him but were used by him as an agent for gsc with regard however to dollar_figure in managed account funds deposited in into the bank accounts in petitioner’s name that was not used by petitioner to repay managed account investors to purchase gold krugerrands nor to make a transfer to gsc and that was still on deposit in the bank accounts in petitioner’s name at the end of petitioner who has the burden_of_proof on this issue has not adequately established the nontaxability of such funds with regard to this dollar_figure we hold for respondent we are not persuaded that such funds should be treated as loans to petitioner we rely primarily on petitioner’s burden_of_proof with regard to this dollar_figure dollar_figure claimed interest_expenses for and dollar_figure claimed legal expenses for with regard to the disallowed dollar_figure interest_expenses claimed for petitioner has offered no evidence and ha sec_5 dollar_figure plus dollar_figure plus dollar_figure equals dollar_figure failed to meet his burden_of_proof we sustain respondent's determination on this issue with regard to the disallowed dollar_figure legal expenses claimed for legal expenses that arise from personal nonbusiness matters of a taxpayer do not qualify as business_expense deductions 383_us_687 372_us_39 in re collins 26_f3d_116 11th cir petitioner’s dollar_figure in legal expenses that were incurred in relates to claims instituted against petitioner by the sipc trustee and involves petitioner’s activities as president of gsc and as a fund raiser and purchaser of securities for gsc and for others respondent argues that the legal expenses should be disallowed because they relate primarily to petitioner’s alleged misappropriation of managed account funds we disagree see commissioner v tellier supra pincite authority cited by respondent involves taxpayers subject_to criminal charges unrelated to their business activities we conclude that the claimed dollar_figure in legal expenses is allowable as a business_expense to petitioner negligence substantial_understatement and failure to timely file additions to tax -- a taxpayer may avoid liability for additions to tax for negligence under sec_6653 if a taxpayer reasonably relies on a competent professional adviser 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 the reliance must be reasonable in good_faith and based upon full disclosure freytag v commissioner supra pincite respondent alleges that petitioner was negligent under sec_6653 for failing to report income on his federal_income_tax return for relating to managed account funds petitioner argues that he reasonably relied on his accountant and tax_return_preparer and petitioner emphasizes that he disclosed -- to the accountant who prepared his federal_income_tax return and to respondent on his return -- facts relating to his receipt of managed account funds petitioner reasonably relied on his accountant’s tax_advice regarding nontaxability of managed account funds and no evidence in the record suggests that petitioner acted in bad faith with regard to his reporting thereof for we reject respondent's determination of the negligence addition_to_tax under sec_6653 the substantial_understatement addition_to_tax under sec_6661 does not apply where a taxpayer discloses adequate facts on the tax_return to disclose to respondent the nature of the item in question see sec_1 b income_tax regs petitioner attached a disclosure statement to his return disclosing significant facts relating to receipt of managed account funds and his involvement with the liquidation of gsc we reject respondent’s determination of this addition_to_tax a taxpayer is subject_to an addition_to_tax for failure to timely file a tax_return unless the taxpayer establishes that the failure to timely file was due to reasonable_cause and not due to willful neglect sec_6651 petitioner untimely filed his federal_income_tax return on date without extension petitioner failed to present evidence showing reasonable_cause petitioner is subject_to this addition_to_tax to reflect the foregoing decisions will be entered under rule
